Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 9, 11, 12, 18, 20 and 22-31 are currently pending. Claims 1, 9, 11, 20 and 29 have been amended by Applicants’ amendment filed 05-19-2022. Claims 30 and 31 have been added by Applicants’ amendment filed 05-19-2022. Claims 5, 6, 10, 16, 17 and 21 have been canceled by Applicants’ amendment filed 05-19-2022.

Applicant's election without traverse of Group I claims 1-10 (claims 2-4, 7, 8 and 10, now canceled), directed to an array for use in the localized detection of nucleic acid in a tissue sample comprising cells, and the following Species:
Species (A): wherein the capture domain comprises a sequence specific for a group of genes (claim 1), 
Species (B): the election rendered moot (claims canceled),
Species (C): wherein the substrate is suitable for use as a sequencing platform (claim 5), and
Species (D): wherein the capture probes are immobilized on the substrate by bridge amplification to form a plurality of features (claims 7), in the reply filed on July 6, 2020 was previously acknowledged.  

Claims 11 and 12 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 16-18, 20 and 21 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is deemed proper and is therefore made FINAL.

The claims are examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 9 and 22-31 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application is a DIV of US Patent Application 14/111,482, filed October 11, 2013 (now US Patent No. 10030261), which claims the benefit of a 35 U.S.C. 371 national stage filing of International Application PCT/EP2012/056823, filed April 13, 2012; which claims the benefit of United Kingdom Patent Application 1106254.4, filed April 13, 2011.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 19, 2021; November 29, 2021; December 3, 2021; December 9, 2021; December 14, 2021; December 28, 2021; December 30, 2021; January 12, 2022; May 19, 2022; June 1, 2022; June 7, 2022; June 10, 2022 and June 21, 2022 have been considered. Initialed copies of the IDSs accompany this Office Action.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed May 19, 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not 
specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
The rejection of claims 1, 9 and 22-29 is withdrawn under 35 U.S.C. 102(b) as being anticipated by Fu et al. (US Patent Application No. 20110045462, published February 24, 2011; International Application WO2008069906, published June 12, 2008; effective filing date November 14, 2006).
Fu et al. do not specifically exemplify the structure of a capture probe 5’ to 3’ on a substrate as recited in instant claim 1.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: based on Applicants’ assertion as to the definition of a tissue section, the term “tissue section” in claim 1 is interpreted to refer to sections or slices of tissue having any size and/or thickness. Applicant is reminded that when referencing a tissue sample, tissue sample slice, or ‘section’ (See, Applicant Remarks, pgs. 8-9), the term “thin” is a relative term that is not defined in the instant claims or in the instant as-filed Specification. It is also noted that the array of instant claim 1 is not recited to comprise a “tissue section”.
The term “feature” in claim 1 is interpreted to refer to any type of “feature” such as, for example, any position, region, portion, spot, etc. of (or on) a substrate of any kind (e.g., glass slide, polymer support, solid support, beads, particles, wells of a well plate, coating, nitrocellulose, membrane, metal, etc.), wherein the plurality of capture probes are directly and/or indirectly immobilized thereon.
	The term “positional domain” in claim 1 is interpreted to refer to any nucleic acid sequence that is unique to a feature.
	The term “amplification domain” in claim 28 is interpreted to refer to any nucleic acid sequence to which an amplification primer may hybridize.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 9 and 22-29 is maintained, and claims 30 and 31 are newly rejected, under 35 U.S.C. 112, 2nd paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “a fiducial frame of probes that surround the array” in lines 15-16 because it is unclear whether the probes that “surround the array” refer to (and/or encompass) the capture probes as recited in line 3; and/or whether the term refers to a separate set of nucleic acid probes other than the capture probes (e.g., nucleic acids probes with or without a fluorophore, dye and/or label) and, thus, the metes and bounds of the claim cannot be determined.
Claims 30 and 31 are indefinite for the recitation of the term “the substrate of claim” such as recited in claim 30, line 1 because the invention is directed to an “array” as recited in claims 1 and 29, such that it is unclear whether claims 30 and 31 are directed to a different invention and, thus, the metes and bounds of the claim cannot be determined.
Claims 9 and 22-29 are indefinite insofar as they ultimately depend from instant claim 1.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1, 9 and 22-29 is maintained, and claims 30 and 31 are newly rejected, under 35 U.S.C. 102(b) as being anticipated by Chee et al. (International Application WO03002979, published January 9, 2003).
Regarding claims 1, 9, 28, 30 and 31, Chee et al. teach compositions and methods for multiplex decoding of microsphere array sensors (interpreted as an array, claim 1) (Abstract). Chee et al. teach array compositions comprising a substrate with a surface comprising discrete sites (interpreted as an array, a plurality of features, substrate, and a distinct position), wherein the composition further comprises a population of microspheres comprising at least a first and a second subpopulation; and forming a surface comprising individual sites on a substrate and distributing microspheres on said surface such that the individual sites contain microspheres (interpreted as an array comprising a substrate; bead array; a plurality of features; and interpreting the at least first and second subpopulation of microspheres as a plurality of arrays including fiducial frames, wherein a plurality of probes surround a plurality of features, claims 1 and 9) (pg. 4, first, third, and fifth full paragraphs). Chee et al. teach that the microspheres comprise at least a first and a second subpopulation each comprising a bioactive agent (interpreted as a second sequence comprising a capture probe) and an identifier binding ligand (IBL) (interpreted as a first sequence comprising a positional domain) that will bind a decoder binding ligand such that the identification of the bioactive agent can be elucidated, wherein the bioactive agent is a polymer of different residues such as a protein or a nucleic acid (interpreted as an array; substrate; nucleic acid molecule comprising a sequence; a plurality of features; immobilized on the substrate; positional domain; capture probes; distinct position on the array; and beads, claims 1 and 9) (pg. 4, sixth full paragraph; and pg. 23, first full paragraph). Chee et al. teach array compositions comprising a substrate with a surface comprising discrete sites, wherein low density arrays to very high density arrays, wherein the term “array” is meant a plurality of candidate agents in an array format, such that arrays comprising from about 10 million to about 2 billion bioactive agents (i.e., different beads) can be made (interpreted as an array, a plurality of features, substrate, distinct positions, and forming a fiducial frame wherein a plurality of features on the substrate comprising probes surround other pluralities of probes) (pg. 8, last full paragraph; and pg. 9, first full paragraph). Chee et al. teach that once the identity of the bioactive agent and its location in the array has been fixed, the array is exposed to sample containing the target analyte, and the target analytes will bind to the bioactive agents (interpreted as a plurality of capture probes comprising a nucleic acid sequence; and comprises the same capture domain, claim 1) (pg. 8, first full paragraph). Chee et al. teach a coding/decoding system to identify the bioactive agent at each location in the array, generally including: (i) the use of decoding binding ligands (DBLs), generally directly labeled, that bind to either the bioactive agent or to the identifier binding ligands (IBLs) attached to the beads; (ii) positional decoding, either targeting the placement of the beads, or by using either sub-bundles or selective loading of the sites; (iii) selective decoding, wherein only those beads that bind to a target are decoded; or (iv) any combination of these (interpreted as domains 5’ to 3’; positional domain; a plurality of capture probes; a substrate suitable for use as a sequencing platform; a NGS platform; previously immobilized, claims 2 and 6) (pg. 8, first partial paragraph). Chee et al. teach that one can design zip codes from 5’ to 3’ and SNP-gene specific oligos from 3’ to 5’ (interpreted as 5’ to 3’; and a sequence specific for a group of genes, claim 1) (pg. 33, first partial paragraph). Chee et al. teach that by “usable” portion is meant the adapter sequence or target sequence, wherein the bioactive agent is synthesized with a primer region to facilitate sequencing or primer extension analysis of the encoding sequence (see Figure 12) (interpreted as suitable for NGS sequencing, claims 5 and 6) (pg. 30, second full paragraph; and Figure 12). Chee et al. teach that nucleic acids can be single stranded or double stranded, wherein the nucleic acid can be DNA, both genomic and cDNA, RNA or a hybrid (corresponding to genomic DNA; and partially double stranded, claim 1) (pg. 16, first partial paragraph, lines 8-10). Chee et al. teach in Figure 8, an example of primer extension and labeling of decoder oligonucleotides, wherein a series of sequential extension and denaturing stages allows for positional decoding, such that following one round of extension, the DBL is removed or stripped from the IBL and a second round of extension is performed, wherein the contents of any given primer extension reaction is shown in Figure 8; and primer extension decoding, a two-color model is illustrated in Figure 9 (interpreted as a binding region is bound to an extension region comprising a polyT sequence, claim 1) (pg. 6, Figure 8; pg. 29, last partial paragraph; pg. 30, first partial paragraph; pg. 69, first full paragraph, line 1; and Figures 8 and 9). Figures 8 and 9 (in part) are shown below:

    PNG
    media_image1.png
    753
    445
    media_image1.png
    Greyscale
               
    PNG
    media_image2.png
    328
    406
    media_image2.png
    Greyscale

Chee et al. teach that arrays containing about 2 different bioactive agents (i.e., different beads) to many millions can be made with very large fiber optic arrays being possible (pg. 8, last partial paragraph). Chee et al. teach in Figure 12, a primer complementary to a portion of the ssDNA on the bead is extended by a single base polymerase extension (interpreted as an amplification domain 5’ to the positional domain, claim 28) (pg. 30, second full paragraph, lines 6-7). Chee et al. teach in Figure 13, construction of probes on bead containing encoding sequences, zip codes, and gene-specific sequences, wherein Figure 13 is shown below:

    PNG
    media_image3.png
    204
    729
    media_image3.png
    Greyscale

Figure 13
(interpreting zip codes and/or encoding sequences as a positional domains; interpreting the gene-specific sequence as a capture probe immobilized on the bead, and a plurality of probes as a fiducial frame surrounding the array which comprises a plurality of features on a substrate; and including an amplification domain, claims 1, 9 and 28) (pg. 7, first full paragraph, lines 1-2; and Figure 13). Chee et al. teach that when enzymes are used, the zip codes are double-stranded (pg. 32, third full paragraph, lines 3-4). Chee et al. teach composite arrays that can comprise individual arrays that are identical, similar or different (comprising the same capture domain, claim 1) (pg. 10, last full paragraph, lines 5-6). Chee et al. teach affinity capture utilizing hybridization can be used to attach cloned nucleic acids to beads, for example, as known in the art, polyA + RNA is routinely captured by hybridization to oligo-dT beads, wherein this can include oligo-dT capture followed by a cross-linking step (interpreted as capture probes comprising a capture domain including a poly(T) sequence, claim 1) (pg. 17, first full paragraph). Chee et al. teach that the target sequence can be a portion of a gene, a regulatory sequences, genomic DNA, cDNA, RNA including mRNA and rRNA, or others (interpreted as a sequence complementary to mRNA, claim 1) (pg. 18, first full paragraph, lines 1-3). Chee et al. teach a spatial or positional coding system, wherein portions of the total array are utilized to identify one subarray from another; and that 100 different subarrays can form an array of 5000 different bioactive agents, such that the use of marker beads can be used to identify one bundle from another, wherein marker beads can be beads containing unique tags for each subarray, or the use of the same marker bead in differing amounts, or the use of two or more marker beads in different ratios (interpreting marker beads as fiducial frame probes, claim 1) (pg. 35, third full paragraph, lines 8-9). Chee et al. teach that the linker region of the FRET oligonucleotide comprises a polynucleotide linker such as poly T, poly A, poly G, poly C or combinations thereof (interpreted as a comprising a poly T sequence; and configured to capture mRNA, claim 1) (pg. 44, fifth full paragraph).
Regarding claims 22-27, Chee et al. teach that beads can be porous, thus, increasing the surface area of the bead available for either bioactive agent attachment or IBL attachment, wherein the bead sizes range from nanometers (i.e., 100 nm) to millimeters (i.e., 1 mm) (interpreted as a feature encompassing an area of less than 1 mm2 to 15 micrometers2, claims 25-27) (pg. 12, last partial paragraph). Chee et al. teach that it is possible to have as many as 40,000 or more (including 1 million) different fibers and beads in a 1 mm2 fiber optic bundle, with densities of greater than 15,000,000 individual beads and fibers per 0.5 cm2 obtainable (interpreted as an area encompassing less than 1 mm2 to 15 micrometers2; and at least 100,000 features, claims 22-24) (pg. 9, first full paragraph).
Regarding claim 29, Chee et al. teach that a “substrate” or “solid support” means any material that can be modified to contain discrete individual sites appropriate for the attachment of beads, wherein possible substrates include glass and modified or functionalized glass, plastics including acrylics, polystyrene, polypropylene, Teflon, etc., polysaccharides, nylon, silica, silicon and modified silicon, etc. (interpreted as glass, plastic or silicon chip, claim 29) (pg. 9, second full paragraph).
Chee et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed May 19, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Chee et al. do not teach that each capture probe of each feature comprises: (i) a first sequence comprising a positional domain; and (ii) a second sequence comprising a capture domain; (iii) wherein the capture domain comprises a poly(T) sequence; (iv) the array is configured to capture mRNA from a tissue section; or (v) the array comprises a plurality of fiducial frame probes that surround the array (Applicant Remarks, pg. 13, first full paragraph).
Regarding (a), it is noted that many of Applicant’s assertion have already been addressed in the Office Action mailed November 19, 2021.
MPEP 2112.01(I) states: 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

MPEP 2112.01(II) indicates that: 
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (underline added). Id. 

Furthermore, MPEP § 2112.02(I) states that: 
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  

MPEP 2114(II) indicates that, 
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

(1)   Applicant’s assertion that Chee et al. do not teach that each capture probe of each feature comprises: (i) a first sequence comprising a positional domain; and (ii) a second sequence comprising a capture domain; (iii) wherein the capture domain comprises a poly(T) sequence; (iv) the array is configured to capture mRNA from a tissue section, is not found persuasive. As an initial matter, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Instant claim 1 does not provide any specific sequence of the first sequence and/or second sequence. Moreover, Chee et al. clearly teach all of the structural features of the array as recited in instant claim 1 and, thus, the array is configured to capture mRNA from a tissue section deposited on the array as supported by MPEP 2112.01(I); MPEP 2112.01(II) and MPEP 2112.01(II). For example, Chee et al. teach: 
(i)	a spatial or positional coding system, wherein portions of the total array can be utilized to identify one subarray from another (interpreted as comprising a positional domain); 
	(ii)	that Figure 13 illustrates construction of probes on bead containing encoding sequences, zip codes, and gene-specific sequences, wherein Figure 13 is shown below:

    PNG
    media_image3.png
    204
    729
    media_image3.png
    Greyscale

(interpreting linker sequences, zip codes and/or encoding sequences as a positional domains; interpreting the gene-specific sequence as a capture probe immobilized on the bead which is therefore configured to capture mRNA, and a plurality of probes as a fiducial frame surrounding the array which comprises a plurality of features on a substrate);
(iii)	affinity capture utilizing hybridization can be used to attach cloned nucleic acids to beads, for example, as known in the art, polyA + RNA is routinely captured by hybridization to oligo-dT beads, wherein this can include oligo-dT capture followed by a cross-linking step (interpreted as comprising a polyT sequence and, thus, are configured to capture mRNA); and 
(iv)	that the linker region of the FRET oligonucleotide comprises a polynucleotide linker such as poly T, poly A, poly G, poly C or combinations thereof; and that Figures 8 and 9 illustrate primer extension reactions and primer extension decoding, wherein the binding region comprises a poly(T) sequence (interpreted as a capture domain comprising a poly(T) sequence and, thus, are configured to capture mRNA). Figures 8 and 9 (in part) are shown below:

    PNG
    media_image1.png
    753
    445
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    328
    406
    media_image2.png
    Greyscale

                                                    Figure 8                                             Figure 9

(2)  Applicant’s assertion that Chee et al. do not teach that (v) the array comprises a plurality of fiducial frame probes that surround the array, is not found persuasive. As an initial matter, please see the discussion supra regarding the teachings of Chee et al., and that instant claim 1 does not recite or identify any particular probes as fiducial frame probes. Moreover, instant claim 1 provides that the array comprises a plurality of features on a substrate, wherein each feature comprises a plurality of capture probes (lines 2-4); and that the substrate comprises a fiducial frame of probes that surround the array (lines 15-16). Because limitations from the specification are not read into the claims, and instant claim 1 does not provide any specific structure and/or location for the fiducial frame probes, the capture probes linked to a planar substrate, linked to microspheres and/or linked to microspheres and distributed on a substrate clearly qualify as an array comprising fiducial frame probes. Thus, the fiducial frame comprises a plurality of capture probes that surround a plurality of features on the substrate. To that end, Chee et al. teach:
(i)	a spatial or positional coding system, wherein portions of the total array can be utilized to identify one subarray from another; and the use of marker beads containing unique tags for each subarray, or the use of the same marker bead in differing amounts, or the use of two or more marker beads in different ratios; and that decoding an array provides a correlation of an individual site on the array with a bead or candidate agent at that particular site, and/or identifies the location of at least a plurality of the bioactive agents (interpreted as a fiducial frame of probes);	
(ii)	array compositions comprising a substrate with a surface comprising discrete sites, wherein low density arrays to very high density arrays, wherein the term “array” is meant a plurality of candidate agents in an array format, such that arrays comprising from about 10 million to about 2 billion bioactive agents (i.e., different beads) can be made  (interpreted as an array, a plurality of features, substrate, distinct positions, and forming a fiducial frame wherein a plurality of features on the substrate comprising a plurality of probes that surround another plurality of probes); and
(iii)	the composition further comprises a population of microspheres comprising at least a first and a second subpopulation; and forming a surface comprising individual sites on a substrate and distributing microspheres on said surface such that the individual sites contain microspheres (interpreted as a fiducial frame of probes, wherein the array comprises a substrate comprising a plurality of features such that a plurality of probes bound to a plurality of microspheres surround other pluralities of features/array).
Thus, Chee et al. teach all of the limitations of the claims.



(2)	The rejection of claims 1, 9 and 22-29 is maintained, and claims 30 and 31 are newly rejected, under 35 U.S.C. 102(e) as being anticipated by Church et al. (US Patent No. 9902950, issued February 27, 2018; effective filing date October 8, 2010).	
Regarding claims 1, 9 and 22-31, Church et al. teach the analysis of multiple cells in heterogeneous cell populations including the study of complex samples or mixtures including metagenomic samples, normal and cancerous tissue sections, and embryonic and stem cell colonies (col 3, lines 13-17). Church et al. teach that a plurality of unique nucleic acid sequences comprising a degenerate barcode are amplified on a support such as a bead, such that each discrete area of the support (interpreted as a feature) will be coated with clonal copy of a starting nucleic acid sequences (Fig. 1) (interpreted as a feature; and an amplification domain, claims 1 and 28) (col 5, lines 13-16). Church et al. teach in Figure 1A, a bead comprising a template oligonucleotide (interpreted as a bead array, and capture probes) loaded on the beads which as a sequencing primer region (interpreted as an amplification domain) that will facilitate sequencing of the barcode, a degenerate region (the actual barcode) (interpreted as a positional domain), and an annealing primer region, which has a sequence complementary to the target nucleic acid sequence or sequences of interest (interpreted as a capture domain), wherein the annealing primer can be DNA or RNA (interpreted as a bead as a feature; bead array; a capture probe comprising 5’ to 3’, a positional domain; a capture domain comprising a sequence complementary to mRNA; a fiducial frame; and an amplification domain 5’ to the positional domain, claims 1, 9 and 28) (col 5, lines 29-36). Figure 1A is shown below:

    PNG
    media_image4.png
    129
    561
    media_image4.png
    Greyscale

Church et al. teach in Figure 3 that sequencing of DNA using high-throughput technology is then performed, wherein high throughput sequencing includes platforms such as Roche 454, Illumina Solexa, ABI-SOLiD, Ion Torrents, Complete Genomics, Pacific Biosciences, Helicos, Polonator platforms, and the like (interpreted a suitable for sequencing; and next generation sequencing, claims 5 and 6) (col 6, lines 24-25; and col 14, lines 48-52). Church et al. teach in Figures 6A and 6B shows an oligo-dT sequence annealing primer, which can target polyA tails of mRNAs found in a cells (interpreted as capture domain comprising a poly(T) sequence; a fiducial frame probes that surround the array; and configured to capture mRNAs, claim 1) (col 4, lines 24-26). Figures 6A and 6B are shown below:

    PNG
    media_image5.png
    119
    516
    media_image5.png
    Greyscale
      
    PNG
    media_image6.png
    360
    377
    media_image6.png
    Greyscale

                                             Figure 6A                                                 Figure 6B
Church et al. teach that if high throughput sequencing platforms generate 10 million reads per run, then one can sequence one unique transcript across 1 million cells to achieve a 10x coverage; and that in other embodiments, a partial transcriptome, for example, targeting 10,000 unique transcripts requires only 100 cells to be targeted for capture and sequencing, wherein using a unique barcode identifier, each transcript captured by the beads can be correlated to a unique starting cell (interpreted as at least 1000 features to 100,000 features, claims 1 and 22-24) (col 2, line 67; col 3, lines 1-5; and col 4, lines 1-4). Church et al teach that oligonucleotide sequences are immobilized on a solid support including square grids, hexagonal arrays, slides, beads, chips, particles, strands, gels, sheets, tubing, spheres, containers, pads, slices, films, culture dishes, plates (e.g., 96-well, 48-well, 24-well, 12-well, single-well, and the like), wherein a solid support can be biological or non-biological; and the use of Dynal M270 3-micron beads; and that beads and bead-based arrays are provided (interpreted as bead-based arrays; fiducial frame probes; a plurality of arrays; an area of less than 1 mm2; substrates as fiducial frames comprising a probes; and encompassing a tissue slice, and areas of about 10-15 micron2, claims 1, 9, 25-27, 30 and 31) (col 12, lines 21-29; and col 18, lines 51-53). Church et al. teach bead-based arrays, wherein beads can comprise a variety of materials including ceramic, plastic, glass, polystyrene, acrylic polymers, latex, sepharose, cellulose, nylon and the like (interpreted as bead arrays; and glass, plastic, or silicon, claims 9 and 29) (col 12, lines 33-34 and 38-42). Church et al. teach the speed, ease and cost of production is advantageous, wherein millions of uniquely barcoded beads can be generated for single cell analysis (interpreted as comprising fiducial frame probes that surround an array, claim 1) (col 2, lines 30-33).
Church et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed May 19, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Church et al. do not teach that each capture probe of each feature comprises: (i) a first sequence comprising a positional domain; and (ii) a second sequence comprising a capture domain; (iii) wherein the capture domain comprises a poly(T) sequence; (iv) the array is configured to capture mRNA from a tissue section; or (v) the array comprises a plurality of fiducial frame probes that surround the array (Applicant Remarks, pg. 14, second full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that no specific structure is recited for the fiducial frame probes. Applicant’s assertion that Church et al. do not teach that each capture probe of each feature comprises: (i) a first sequence comprising a positional domain; and (ii) a second sequence comprising a capture domain; (iii) wherein the capture domain comprises a poly(T) sequence; (iv) the array is configured to capture mRNA from a tissue section; and (v) fiducial frame probes, is not found persuasive. Church et al. teach that:
(i)	support-attached oligonucleotides; beads attached to a support; and bead-based assays (interpreted as comprising a fiducial frame of probes);
(ii)	Figure 1A shown below:

    PNG
    media_image4.png
    129
    561
    media_image4.png
    Greyscale

wherein Figure 1A illustrates a bead comprising a sequencing primer region that will facilitate sequencing of the barcode (interpreted as a positional domain), a degenerate region (the actual barcode) (interpreted as a positional domain), and an annealing primer region comprising a sequence complementary to the target nucleic acid sequence or sequences of interest (interpreted as a capture domain comprising a sequence complementary to mRNA); and
(iii)	Figures 6A and 6B shows an oligo-dT sequence annealing primer, which can target polyA tails of mRNAs found in a cells (interpreted as a capture domain comprising a poly(T) sequence; a fiducial frame of probes that surround the array; and configured to capture mRNAs). Figures 6A and 6B are shown below:

    PNG
    media_image5.png
    119
    516
    media_image5.png
    Greyscale
      
    PNG
    media_image6.png
    360
    377
    media_image6.png
    Greyscale

                                             Figure 6A                                                 Figure 6B
	(iv)	because each cell is represented by a unique barcode, each transcript captured by the beads can be correlated to a unique starting cell (interpreted as a fiducial frame of probes).
	Thus, Church et al. teach all of the limitations of the claims.


New Objections/Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 30 and 31 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment of the claims in the response filed 05-19-2022.
Claims 30 and 31 recites (in part) “the substrate of claim” such as recited in claim 30, line 1. Claims 30 and 31 depend from claims 1 and 29, wherein claims 1 and 29 are directed to an “array”. Thus, claims 30 and 31 are improper dependent claims for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

(1)	Claims 1, 9 and 22-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chee et al. (International Patent Application WO03002979, published January 9, 2003) in view of Kermani et al. (US Patent No. 7499806, issued March 3, 2009; effective filing date February 14, 2003). This is a new rejection necessitated by amendment of the claims in the response filed 05-19-2022.
Regarding claims 1, 9, 28, 30 and 31, Chee et al. teach compositions and methods for multiplex decoding of microsphere array sensors (interpreted as an array, claim 1) (Abstract). Chee et al. teach array compositions comprising a substrate with a surface comprising discrete sites (interpreted as an array, a plurality of features, substrate, and a distinct position), wherein the composition further comprises a population of microspheres comprising at least a first and a second subpopulation; and forming a surface comprising individual sites on a substrate and distributing microspheres on said surface such that the individual sites contain microspheres (interpreted as an array comprising a substrate; bead array; a plurality of features; and interpreting the at least first and second subpopulation of microspheres as a plurality of arrays including fiducial frames, wherein a plurality of probes surround a plurality of features, claims 1 and 9) (pg. 4, first, third, and fifth full paragraphs). Chee et al. teach that the microspheres comprise at least a first and a second subpopulation each comprising a bioactive agent (interpreted as a second sequence comprising a capture probe) and an identifier binding ligand (IBL) (interpreted as a first sequence comprising a positional domain) that will bind a decoder binding ligand such that the identification of the bioactive agent can be elucidated, wherein the bioactive agent is a polymer of different residues such as a protein or a nucleic acid (interpreted as an array; substrate; nucleic acid molecule comprising a sequence; a plurality of features; immobilized on the substrate; positional domain; capture probes; distinct position on the array; and beads, claims 1 and 9) (pg. 4, sixth full paragraph; and pg. 23, first full paragraph). Chee et al. teach array compositions comprising a substrate with a surface comprising discrete sites, wherein low density arrays to very high density arrays, wherein the term “array” is meant a plurality of candidate agents in an array format, such that arrays comprising from about 10 million to about 2 billion bioactive agents (i.e., different beads) can be made (interpreted as an array, a plurality of features, substrate, distinct positions, and forming a fiducial frame wherein a plurality of features on the substrate comprising probes surround other pluralities of probes) (pg. 8, last full paragraph; and pg. 9, first full paragraph). Chee et al. teach that once the identity of the bioactive agent and its location in the array has been fixed, the array is exposed to sample containing the target analyte, and the target analytes will bind to the bioactive agents (interpreted as a plurality of capture probes comprising a nucleic acid sequence; and comprises the same capture domain, claim 1) (pg. 8, first full paragraph). Chee et al. teach a coding/decoding system to identify the bioactive agent at each location in the array, generally including: (i) the use of decoding binding ligands (DBLs), generally directly labeled, that bind to either the bioactive agent or to the identifier binding ligands (IBLs) attached to the beads; (ii) positional decoding, either targeting the placement of the beads, or by using either sub-bundles or selective loading of the sites; (iii) selective decoding, wherein only those beads that bind to a target are decoded; or (iv) any combination of these (interpreted as domains 5’ to 3’; positional domain; a plurality of capture probes; a substrate suitable for use as a sequencing platform; a NGS platform; previously immobilized, claims 2 and 6) (pg. 8, first partial paragraph). Chee et al. teach that one can design zip codes from 5’ to 3’ and SNP-gene specific oligos from 3’ to 5’ (interpreted as 5’ to 3’; and a sequence specific for a group of genes, claim 1) (pg. 33, first partial paragraph). Chee et al. teach that by “usable” portion is meant the adapter sequence or target sequence, wherein the bioactive agent is synthesized with a primer region to facilitate sequencing or primer extension analysis of the encoding sequence (see Figure 12) (interpreted as suitable for NGS sequencing, claims 5 and 6) (pg. 30, second full paragraph; and Figure 12). Chee et al. teach that nucleic acids can be single stranded or double stranded, wherein the nucleic acid can be DNA, both genomic and cDNA, RNA or a hybrid (corresponding to genomic DNA; and partially double stranded, claim 1) (pg. 16, first partial paragraph, lines 8-10). Chee et al. teach in Figure 8, an example of primer extension and labeling of decoder oligonucleotides, wherein a series of sequential extension and denaturing stages allows for positional decoding, such that following one round of extension, the DBL is removed or stripped from the IBL and a second round of extension is performed, wherein the contents of any given primer extension reaction is shown in Figure 8; and primer extension decoding, a two-color model is illustrated in Figure 9 (interpreted as a binding region is bound to an extension region comprising a polyT sequence, claim 1) (pg. 6, Figure 8; pg. 29, last partial paragraph; pg. 30, first partial paragraph; pg. 69, first full paragraph, line 1; and Figures 8 and 9). Figures 8 and 9 (in part) are shown below:

    PNG
    media_image1.png
    753
    445
    media_image1.png
    Greyscale
               
    PNG
    media_image2.png
    328
    406
    media_image2.png
    Greyscale

Chee et al. teach that arrays containing about 2 different bioactive agents (i.e., different beads) to many millions can be made with very large fiber optic arrays being possible (pg. 8, last partial paragraph). Chee et al. teach in Figure 12, a primer complementary to a portion of the ssDNA on the bead is extended by a single base polymerase extension (interpreted as an amplification domain 5’ to the positional domain, claim 28) (pg. 30, second full paragraph, lines 6-7). Chee et al. teach in Figure 13, construction of probes on bead containing encoding sequences, zip codes, and gene-specific sequences, wherein Figure 13 is shown below:

    PNG
    media_image3.png
    204
    729
    media_image3.png
    Greyscale

Figure 13
(interpreting zip codes and/or encoding sequences as a positional domains; interpreting the gene-specific sequence as a capture probe immobilized on the bead, and a plurality of probes as a fiducial frame surrounding the array which comprises a plurality of features on a substrate; and including an amplification domain, claims 1, 9 and 28) (pg. 7, first full paragraph, lines 1-2; and Figure 13). Chee et al. teach that when enzymes are used, the zip codes are double-stranded (pg. 32, third full paragraph, lines 3-4). Chee et al. teach composite arrays that can comprise individual arrays that are identical, similar or different (comprising the same capture domain, claim 1) (pg. 10, last full paragraph, lines 5-6). Chee et al. teach affinity capture utilizing hybridization can be used to attach cloned nucleic acids to beads, for example, as known in the art, polyA + RNA is routinely captured by hybridization to oligo-dT beads, wherein this can include oligo-dT capture followed by a cross-linking step (interpreted as capture probes comprising a capture domain including a poly(T) sequence, claim 1) (pg. 17, first full paragraph). Chee et al. teach that the target sequence can be a portion of a gene, a regulatory sequences, genomic DNA, cDNA, RNA including mRNA and rRNA, or others (interpreted as a sequence complementary to mRNA, claim 1) (pg. 18, first full paragraph, lines 1-3). Chee et al. teach a spatial or positional coding system, wherein portions of the total array are utilized to identify one subarray from another; and that 100 different subarrays can form an array of 5000 different bioactive agents, such that the use of marker beads can be used to identify one bundle from another, wherein marker beads can be beads containing unique tags for each subarray, or the use of the same marker bead in differing amounts, or the use of two or more marker beads in different ratios (interpreting marker beads as fiducial frame probes, claim 1) (pg. 35, third full paragraph, lines 8-9). Chee et al. teach that the linker region of the FRET oligonucleotide comprises a polynucleotide linker such as poly T, poly A, poly G, poly C or combinations thereof (interpreted as a comprising a poly T sequence; and configured to capture mRNA, claim 1) (pg. 44, fifth full paragraph).
Regarding claims 22-27, Chee et al. teach that beads can be porous, thus, increasing the surface area of the bead available for either bioactive agent attachment or IBL attachment, wherein the bead sizes range from nanometers (i.e., 100 nm) to millimeters (i.e., 1 mm) (interpreted as a feature encompassing an area of less than 1 mm2 to 15 micrometers2, claims 25-27) (pg. 12, last partial paragraph). Chee et al. teach that it is possible to have as many as 40,000 or more (including 1 million) different fibers and beads in a 1 mm2 fiber optic bundle, with densities of greater than 15,000,000 individual beads and fibers per 0.5 cm2 obtainable (interpreted as an area encompassing less than 1 mm2 to 15 micrometers2; and at least 100,000 features, claims 22-24) (pg. 9, first full paragraph).
Regarding claim 29, Chee et al. teach that a “substrate” or “solid support” means any material that can be modified to contain discrete individual sites appropriate for the attachment of beads, wherein possible substrates include glass and modified or functionalized glass, plastics including acrylics, polystyrene, polypropylene, Teflon, etc., polysaccharides, nylon, silica, silicon and modified silicon, etc. (interpreted as glass, plastic or silicon chip, claim 29) (pg. 9, second full paragraph).
Chee et al. do not specifically exemplify a fiducial frame of probes that that surrounds the edges of an array substrate (instant claim 1, in part).
Regarding claim 1 (in part), Kermani et al. teach array compositions comprising a substrate with a surface comprising discrete sites, at least one fiducial, and a population of microspheres comprising at least a first and a second subpopulation, each subpopulation comprises a bioactive agent, and the microspheres are distributed on said surface, and can optionally comprise a unique optical signature, an identifier binding ligand that will bind a decoder binding ligand such that the identification of the bioactive agent can be elucidated, or both (interpreted as a plurality of arrays; and a fiducial frame of probes, claims 1, 30 and 31) (col 3, lines 60-67; and col 4, lines 1-2). Kermani et al. teach the incorporation of one or more reference features, also referred to as “markers” or “fiducials” or “registrations points”, that allow the registration from image to image (interpreted as a fiducial frame, claim 1) (col 6, lines 50-54). Kermani et al. teach that fiducials can take a number of forms, such that when the random array comprises beads, the fiducial can be a bead with a unique optical signature or other characteristic (Fig. 1), alternatively, the substrate can have other types of physical fiducials, such as one or more defined edges that have characteristic optical properties that can be either spaced along the edges or comprise an entire edge (Fig. 2); or the fiducials can be an inherent characteristic of the array, such as small irregularities in the sites (features) of the array, which can be exploited to serve as fiducials, generating a fiducial template (interpreted as fiducial frame of probes that surround the array, claims 1, 30 and 31) (col 6, lines 58-67; col 7, lines 1-4; and Figures 1 and 2). Kermani et al. teach that by “array” herein is meant a plurality of candidate agents in an array format; the size of the array will depend on the composition and end use of the arrays, such that arrays containing from about 2 different bioactive agents (i.e., different beads) to many millions can be made, with very large fiber optic arrays being possible (col 7, lines 24-29). Kermani et al. teach that the term “fiducial” or “maker” or “registration point” is meant to refer to a physical feature or characteristic that allows precise comparisons of sequential data images of an array, such that the fiducials are used for a variety of reasons including monitoring objects including bioactive agents located at spatially distinct locations (features) over the course of several data image frames taken over time, wherein each data image can be aligned either manually or automatically to allow accurate comparison of the images, and control for translation and/or rotation as well as reduction or enlargement (interpreted as fiducial frames, claim 1) (col 18, lines 44-58). Kermani et al. teach that fiducials can be used that are based on endogenous array characteristics such as fiducial templates, or the use of array components (inherent bright beads); and that when fluorescence based assays are used (either for decoding or analyte assaying or both), in any given image, a particular region or feature may or may not emit fluorescence, depending on the label characteristics and the wavelength being interrogated, or the presence or absence of an analyte or DBL, etc. (interpreted as fiducial frame of probes that surround the array, claim 1) (col 18, lines 58-67). Kermani et al. teach that at least one fiducial is incorporated into the array, or a plurality of fiducials are used, with the ideal number depending on the size of the array (i.e., features per fiducial), the density of the array, the shape of the array, the irregularity of the array, etc., wherein it is preferred to have at least one of the fiducials either on or close to the periphery of the array (interpreted as fiducial frame of probes that surround the array; and a plurality of fiducials surrounding a plurality of arrays, claims 1, 30 and 31) (col 19, lines 6-15). Kermani et al. teach that marker beads can be added to the substrate or the array at any time prior to, simultaneously with or following the addition of other microspheres in order to ensure the correct association of analytical signals and their location on the array, such as their addresses derived from random arrays (col 20, lines 43-49). Kermani et al. teach that fiducial beads can be labeled or dyed to have a predefined fluorescent signal in the same channel as the analytical signal, wherein these beads would also contain a defined address encoded in the same manner as the addresses on the analytical beads that form the array (col 20, lines 52-56). Kermani et al. teach the use of bright beads, which consistently give higher signal intensities in an analytical image, as a set of fiducial beads, allowing the construction of a registration grid (col 21, lines 32-35). Kermani et al. teach that it is possible to alter the signal intensities of the beads on purpose to create brighter or dimmer bead type sets such as during the amplification process, primers for certain sequences can include more or less fluorophores than other amplification reactions (col 22, lines 29-33). Kermani et al. teach that in a preferred embodiment, the fiducial is a defined edge or edges of the substrate (interpreted as surrounding the array, claim 1) (col 23, lines 17-19). Kermani et al. teach that by the use of at least one fiducial edge instead of fiducial fibers, the signal-to-noise ratio of a bead is increased, where the exposure or integration time is increased resulting in improved signals, and alignment is independent of detector channels, such that alignment does not depend on the detection of a particular signal (such as color) from a fiducial fiber or bead (col 24, lines 6-13). Kermani et al. teach that the use of a fiducial edge increases the precision of alignment (col 24, lines 24-25).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of using fiducials or markers as exemplified by Kermani et al. it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the arrays comprising encoded beads including marker beads containing unique tags as disclosed by Chee et al. to include fiducial or marker beads along the edges of the substrate of the array including fiducial or marker beads that have been labeled or dyed to have a unique optical signature, a predefined fluorescent signal and/or other characteristics as taught by Kermani et al. with a reasonable expectation of success in accurately aligning array images including data image frames taken over time; and/or in allowing for accurate comparisons of the array images, for control of translation (i.e., shift in the X-Y direction) and/or rotation of the image, as well as, the reduction or enlargement of the image, such that characteristic image changes in target sequences associated with diseases such as Alzheimer’s disease, cystic fibrosis, etc. can be detected or identified. The combination of Chee et al. and Kermani et al. would have been prima facie obvious because Chee et al. teach microsphere arrays comprising discrete sites, wherein each discrete site includes an oligonucleotide probe useful for mapping changes in the genome within tumors or other tissue samples; the use of marker beads for identification of different subarrays; and the acquisition of images every few seconds; while Kermani et al. teach the use of fiducial beads, particularly around the edges of a substrate, for monitoring objects including bioactive agents located at spatially distinct locations (features) over the course of several data image frames, wherein the use of a fiducial edge increases the signal-to-noise ratio of the beads, increases exposure or integration time resulting in improved signals, and/or increases the precision of alignment.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.



(2)	Claims 1, 9 and 22-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church et al. (US Patent No. 9902950, issued February 27, 2018; effective filing date October 8, 2010) in view of Kermani et al. (US Patent No. 7499806, issued March 3, 2009; effective filing date February 14, 2003). This is a new rejection necessitated by amendment of the claims in the response filed 05-19-2022.
Regarding claims 1, 9 and 22-31, Church et al. teach the analysis of multiple cells in heterogeneous cell populations including the study of complex samples or mixtures including metagenomic samples, normal and cancerous tissue sections, and embryonic and stem cell colonies (col 3, lines 13-17). Church et al. also teach that the methods and compositions can be used for the detection and analysis of pathogens such as bacteria or viruses in biological samples (col 5, lines 3-7). Church et al. teach that a plurality of unique nucleic acid sequences comprising a degenerate barcode are amplified on a support such as a bead, such that each discrete area of the support (interpreted as a feature) will be coated with clonal copy of a starting nucleic acid sequences (Fig. 1) (interpreted as a feature; and an amplification domain, claims 1 and 28) (col 5, lines 13-16). Church et al. teach in Figure 1A, a bead comprising a template oligonucleotide (interpreted as a bead array, and capture probes) loaded on the beads which as a sequencing primer region (interpreted as an amplification domain) that will facilitate sequencing of the barcode, a degenerate region (the actual barcode) (interpreted as a positional domain), and an annealing primer region, which has a sequence complementary to the target nucleic acid sequence or sequences of interest (interpreted as a capture domain), wherein the annealing primer can be DNA or RNA (interpreted as a bead as a feature; bead array; a capture probe comprising 5’ to 3’, a positional domain; a capture domain comprising a sequence complementary to mRNA; a fiducial frame; and an amplification domain 5’ to the positional domain, claims 1, 9 and 28) (col 5, lines 29-36). Figure 1A is shown below:

    PNG
    media_image4.png
    129
    561
    media_image4.png
    Greyscale

Church et al. teach in Figure 3 that sequencing of DNA using high-throughput technology is then performed, wherein high throughput sequencing includes platforms such as Roche 454, Illumina Solexa, ABI-SOLiD, Ion Torrents, Complete Genomics, Pacific Biosciences, Helicos, Polonator platforms, and the like (interpreted a suitable for sequencing; and next generation sequencing, claims 5 and 6) (col 6, lines 24-25; and col 14, lines 48-52). Church et al. teach in Figures 6A and 6B shows an oligo-dT sequence annealing primer, which can target polyA tails of mRNAs found in a cells (interpreted as capture domain comprising a poly(T) sequence; a fiducial frame probes that surround the array; and configured to capture mRNAs, claim 1) (col 4, lines 24-26). Figures 6A and 6B are shown below:

    PNG
    media_image7.png
    108
    469
    media_image7.png
    Greyscale
       
    PNG
    media_image6.png
    360
    377
    media_image6.png
    Greyscale

                                                    Figure 6A                                              Figure 6B
Church et al. teach that if high throughput sequencing platforms generate 10 million reads per run, then one can sequence one unique transcript across 1 million cells to achieve a 10x coverage; and that in other embodiments, a partial transcriptome, for example, targeting 10,000 unique transcripts requires only 100 cells to be targeted for capture and sequencing, wherein using a unique barcode identifier, each transcript captured by the beads can be correlated to a unique starting cell (interpreted as at least 1000 features to 100,000 features, claims 1 and 22-24) (col 2, line 67; col 3, lines 1-5; and col 4, lines 1-4). Church et al teach that oligonucleotide sequences are immobilized on a solid support including square grids, hexagonal arrays, slides, beads, chips, particles, strands, gels, sheets, tubing, spheres, containers, pads, slices, films, culture dishes, plates (e.g., 96-well, 48-well, 24-well, 12-well, single-well, and the like), wherein a solid support can be biological or non-biological; and the use of Dynal M270 3-micron beads; and that beads and bead-based arrays are provided (interpreted as bead-based arrays; fiducial frame probes; a plurality of arrays; an area of less than 1 mm2; substrates as fiducial frames comprising a probes; and encompassing a tissue slice, and areas of about 10-15 micron2, claims 1, 9, 25-27, 30 and 31) (col 12, lines 21-29; and col 18, lines 51-53). Church et al. teach bead-based arrays, wherein beads can comprise a variety of materials including ceramic, plastic, glass, polystyrene, acrylic polymers, latex, sepharose, cellulose, nylon and the like (interpreted as bead arrays; and glass, plastic, or silicon, claims 9 and 29) (col 12, lines 33-34 and 38-42). Church et al. teach the speed, ease and cost of production is advantageous, wherein millions of uniquely barcoded beads can be generated for single cell analysis (interpreted as comprising fiducial frame probes that surround an array, claim 1) (col 2, lines 30-33).
Church et al. do not specifically exemplify a fiducial frame of probes that that surrounds the edges of an array substrate (instant claim 1, in part).
Regarding claim 1 (in part), Kermani et al. teach array compositions comprising a substrate with a surface comprising discrete sites, at least one fiducial, and a population of microspheres comprising at least a first and a second subpopulation, each subpopulation comprises a bioactive agent, and the microspheres are distributed on said surface, and can optionally comprise a unique optical signature, an identifier binding ligand that will bind a decoder binding ligand such that the identification of the bioactive agent can be elucidated, or both (interpreted as a plurality of arrays; and a fiducial frame of probes, claims 1, 30 and 31) (col 3, lines 60-67; and col 4, lines 1-2). Kermani et al. teach the incorporation of one or more reference features, also referred to as “markers” or “fiducials” or “registrations points”, that allow the registration from image to image (interpreted as a fiducial frame, claim 1) (col 6, lines 50-54). Kermani et al. teach that fiducials can take a number of forms, such that when the random array comprises beads, the fiducial can be a bead with a unique optical signature or other characteristic (Fig. 1), alternatively, the substrate can have other types of physical fiducials, such as one or more defined edges that have characteristic optical properties that can be either spaced along the edges or comprise an entire edge (Fig. 2); or the fiducials can be an inherent characteristic of the array, such as small irregularities in the sites (features) of the array, which can be exploited to serve as fiducials, generating a fiducial template (interpreted as fiducial frame of probes that surround the array, claims 1, 30 and 31) (col 6, lines 58-67; col 7, lines 1-4; and Figures 1 and 2). Kermani et al. teach that by “array” herein is meant a plurality of candidate agents in an array format; the size of the array will depend on the composition and end use of the arrays, such that arrays containing from about 2 different bioactive agents (i.e., different beads) to many millions can be made, with very large fiber optic arrays being possible (col 7, lines 24-29). Kermani et al. teach that the term “fiducial” or “maker” or “registration point” is meant to refer to a physical feature or characteristic that allows precise comparisons of sequential data images of an array, such that the fiducials are used for a variety of reasons including monitoring objects including bioactive agents located at spatially distinct locations (features) over the course of several data image frames taken over time, wherein each data image can be aligned either manually or automatically to allow accurate comparison of the images, and control for translation and/or rotation as well as reduction or enlargement (interpreted as fiducial frames, claim 1) (col 18, lines 44-58). Kermani et al. teach that fiducials can be used that are based on endogenous array characteristics such as fiducial templates, or the use of array components (inherent bright beads); and that when fluorescence based assays are used (either for decoding or analyte assaying or both), in any given image, a particular region or feature may or may not emit fluorescence, depending on the label characteristics and the wavelength being interrogated, or the presence or absence of an analyte or DBL, etc. (interpreted as fiducial frame of probes that surround the array, claim 1) (col 18, lines 58-67). Kermani et al. teach that at least one fiducial is incorporated into the array, or a plurality of fiducials are used, with the ideal number depending on the size of the array (i.e., features per fiducial), the density of the array, the shape of the array, the irregularity of the array, etc., wherein it is preferred to have at least one of the fiducials either on or close to the periphery of the array (interpreted as fiducial frame of probes that surround the array; and a plurality of fiducials surrounding a plurality of arrays, claims 1, 30 and 31) (col 19, lines 6-15). Kermani et al. teach that marker beads can be added to the substrate or the array at any time prior to, simultaneously with or following the addition of other microspheres in order to ensure the correct association of analytical signals and their location on the array, such as their addresses derived from random arrays (col 20, lines 43-49). Kermani et al. teach that fiducial beads can be labeled or dyed to have a predefined fluorescent signal in the same channel as the analytical signal, wherein these beads would also contain a defined address encoded in the same manner as the addresses on the analytical beads that form the array (col 20, lines 52-56). Kermani et al. teach the use of bright beads, which consistently give higher signal intensities in an analytical image, as a set of fiducial beads, allowing the construction of a registration grid (col 21, lines 32-35). Kermani et al. teach that it is possible to alter the signal intensities of the beads on purpose to create brighter or dimmer bead type sets such as during the amplification process, primers for certain sequences can include more or less fluorophores than other amplification reactions (col 22, lines 29-33). Kermani et al. teach that in a preferred embodiment, the fiducial is a defined edge or edges of the substrate (interpreted as surrounding the array, claim 1) (col 23, lines 17-19). Kermani et al. teach that by the use of at least one fiducial edge instead of fiducial fibers, the signal-to-noise ratio of a bead is increased, where the exposure or integration time is increased resulting in improved signals, and alignment is independent of detector channels, such that alignment does not depend on the detection of a particular signal (such as color) from a fiducial fiber or bead (col 24, lines 6-13). Kermani et al. teach that the use of a fiducial edge increases the precision of alignment (col 24, lines 24-25).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of using fiducials or markers as exemplified by Kermani et al., it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the arrays of barcoded primers immobilized on a solid support for the analysis of nucleic acids in complex mixtures of cells including normal and cancerous tissue samples as disclosed by Church et al. to include fiducial markers along the edges of the substrate of the array including fiducial beads that have been labeled or dyed to have a unique optical signature, a predefined fluorescent signal and/or other characteristics as taught by Kermani et al. with a reasonable expectation of success in accurately aligning array images including data image frames taken over time; and/or in allowing for accurate comparisons of the array images, for control of translation (i.e., shift in the X-Y direction) and/or rotation of the image, as well as, the reduction or enlargement of the image, such that image changes in target sequences associated with malignant cells in diseases such as cancer can be detected and/or identified. The combination of Church et al. and Kermani et al. would have been prima facie obvious because Church et al. teach barcoded bead arrays for the capture, identification and/or correlation of multiple different genes and/or target transcripts within any given individual cell including malignant cells within a biological sample including a tissue sample, wherein high-throughput sequencing methods can be used to correlate the presence and/or level of expression of a genomic or transcriptomic sequence within the same cell; while Kermani et al. teach the use of fiducial beads, particularly around the edges of a substrate, for monitoring objects including bioactive agents located at spatially distinct locations (features) over the course of several data image frames, wherein the use of a fiducial edge increases the signal-to-noise ratio of the beads, increases exposure or integration time resulting in improved signals, and/or increases the precision of alignment.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1, 9 and 22-31 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639